Title: To Thomas Jefferson from Thomas Mann Randolph, 30 January 1798
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            T. M. Randolph to Th: Jefferson,
            Belmont Jan. 30. :98
          
          You will be alarmed at a report Richardson will make of an occurrence at Monticello which I have had notice of only since my indisposition & have not been able to go over & learn the truth of the matter & the magnitude of the Mischief, if any has been done. Jupiter came over to me yesterday evening—he says there has never been the smallest mark about the Door or lock, of the room having been entered by anyone. I think it possible the villain may have contrived to get loose that part of the lock into which the bolt of it enters & have replaced it carefully so as to give it exactly the same appearance: I am confident however but little mischief can have been done, for if any thing curious or valuable had been taken it must have been seen about the person as those things were which gave rise to the suspicion: his stupidity w’d. have prevented his concealing it I am certain. Three or 4 days before I heard of this affair, I observed a Negroe with a gun skulking about my yard just at the close of day I went out immediately and seized him it proved to be York who had been some time here for a wound he got in his arm from a knife in an affray at Mont’o.; which I had cured & had returned him to George some time. The gun exciting suspicion I had him searched; one pair &  an odd stocking marked T.I. were upon him a copy of Brackens Farriery & a pen-knife: which might all have been obtained elsewhere than in your room for my people remembered some of your stocki[ngs ha]ving been stolen from the wash house and the bo[ok was] not one, I thought, of your library. The gun I suspect to be yours but cannot positively decide being familiar only with the Pistoias. I find myself mending fast and hope tomorrow to ride to Mont’o. to have the door properly secured. By next post I shall be able to inform you fully on this affair.
          Will you do me the favor to get 6 panes of Glass 16⅜ by 14¼ for Martha’s bookcase? If the last edition of Linnaeuses genera plantarum can be had in Philad’a. I will thank you to procure it for me and a small ivory Mem’d. book for the pocket.
          Yours most affectionately
          
            Th: M. Randolph
          
        